Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00897-CV

                                In the Interest of D.E.P., a Child

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00219
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Counsel’s request to withdraw as counsel of record is DENIED. See In re P.M., 520
S.W.3d 24, 27 (Tex. 2016) (“[A]n Anders motion to withdraw brought in the court of appeals, in
the absence of additional grounds for withdrawal, may be premature.”). No costs are assessed
against appellant because he qualifies as indigent. See TEX. R. APP. P. 20.1; TEX. R. CIV. P. 145.

       SIGNED May 8, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice